Citation Nr: 1411649	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral groin strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral groin strain is manifested by occasional fatigue-pain, including pain upon exercise, with normal muscle strength and no functional impact.  


CONCLUSION OF LAW

1.  The criteria for a compensable initial disability rating for bilateral groin strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.55, 4.56 Diagnostic Code (DC) 5316 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA provided initial notice to the Veteran in March 2012.  The Veteran's claim regarding bilateral groin strain arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, VA provided the Veteran further notice in October 2012 which informed him of the information and evidence necessary to substantiate his claim for a higher initial rating.  

The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran also identified some potential private treatment records that may be relevant to his claim, but he subsequently notified VA in his substantive appeal that he was unable to obtain the records as they were more than 10 years old and had been purged.  The Veteran also indicated he had already sent VA all the information he had relevant to his claim. Based upon the above, the Board finds that the duty to assist the Veteran in obtaining the records has been satisfied to the extent possible.  See 38 C.F.R. § 3.159(c).  

The Veteran was afforded a VA genitourinary examination in April 2012, which VA later found to be inadequate.  He was afforded a subsequent VA examination in July 2012, and the Board finds that examination is adequate to decide the issue, as it is predicated on an interview with the Veteran, a review of the record including service treatment records, and a physical examination of the Veteran.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed and the Veteran's history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board therefore concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the Veteran's claim. Hence, no further notice or assistance is required, and the Board will proceed to adjudicate the matter.  


II.  Increased Rating - Bilateral Groin Strain

The Veteran essentially contends that the current noncompensable rating assigned for his bilateral groin strain disability does not accurately reflect the severity of that disability.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Although the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Id.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2013).  

Slight disability of muscles is characterized by a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  History and complaint characteristic of a slight muscle disability includes service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability as defined above.  38 C.F.R. § 4.56(d)(1)(ii).  Objective findings characteristic of a slight muscle disability include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.   38 C.F.R. § 4.56(d)(1)(iii).  

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56 (d)(2)(i).  History and complaint characteristic of a moderate muscle disability includes service department records or other evidence of in-service treatment for the wound, a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined above, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings characteristic of a moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).  

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  History and complaint characteristic of a moderately severe muscle disability include service department records or other evidence showing hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective findings characteristic of a moderately severe muscle injury include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

A severe muscle disability requires a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring.  38 C.F.R. § 4.56(d)(4)(i).  History and complaint characteristic of a severe muscle disability include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings characteristic of a severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation showing a loss of deep fascia or muscle substance, or soft flabby muscles in the wound area, muscles which swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4)(iii).  

The following, if present, are also signs of severe muscle disability: (1) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (2) adhesion of the scar to the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (3) diminished muscle excitability; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscles not in the track of the missile; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii)(A)-(G).  

The Veteran's bilateral groin disability has been evaluated as noncompensable under Diagnostic Code (DC) 5316, which affects muscle group XVI.  38 C.F.R. § 4.73, DC 5316 (2013).  Muscle group XVI consists of the pelvic girdle group 1 muscles (psoas, iliacus, and pectineus) which control flexion of the hip.  Id.  Under DC 5316, a slight disability warrants a noncompensable rating; a moderate disability warrants a 10 percent rating; a moderately severe disability warrants a 30 percent rating; and a severe disability warrants a 40 percent rating.  Id.  

Service treatment records document that the Veteran reported groin pain in service, including after hiking and exercise.  From August 1954 until July 1955, he received treatment for prostatitis, including repeated prostate massages and testing for infection.  Medical examination upon discharge from service contains normal clinical findings concerning the groin and lower extremities, with no relevant abnormal findings noted.  

Post-service VA treatment records are silent for complaints, treatment, or diagnosis regarding a bilateral leg or groin condition.  

The Veteran was afforded a VA genitourinary examination in April 2012, which VA later found to be inadequate regarding the claimed bilateral groin condition.  However, the Board notes that the Veteran provided a history consistent with his other statements.  

The Veteran was afforded a subsequent VA muscle injuries examination in July 2012.  The examiner reviewed the claims file, obtained a history from the Veteran who reported bilateral groin pains since service, and conducted a physical examination after which he diagnosed the Veteran with intermittent bouts of bilateral groin strain.  The examination report documents a non-penetrating bilateral muscle injury to muscle group XVI of the pelvic girdle or thigh and notes that service treatment records show evidence of lower abdominal/groin pains.  Muscle injury examination revealed no scars or fascia and no effect upon muscle substance or function.  The sole cardinal sign or symptom of muscle disability displayed by the Veteran was occasional bilateral fatigue-pain of the muscle group XVI.  Muscle strength testing of hip flexion (muscle group XVI) revealed normal strength bilaterally, with no atrophy noted.  The Veteran did not report the use of any assistive devices as a normal mode of locomotion.  The examiner noted that the Veteran's current symptoms appeared to be very similar to those observed in service, and reported that the muscle injury did not impact his ability to work.  

An October 2012 addendum opinion addressed the Veteran's and his spouse's statements below regarding additional symptomatology of cold legs.  The VA examiner noted that it did not appear that there was an acute or chronic disability concerning the Veteran's legs and therefore, he could not find any complaints of cold legs playing into the current diagnosis of bilateral groin strain or the in-service complaints.  

The Veteran and his spouse have both submitted statements in support of the Veteran's claim, and they are competent to report that which they experience through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The spouse's March 2012 statement reports that she corresponded frequently with the Veteran during service about his leg and groin pain after hiking.  She notes the additional symptomatology of cold legs discussed above and indicates that the Veteran's condition has gotten worse.  The Veteran's March 2012, June 2012, and August 2012 statements report groin and leg pain during service and explains that after discharge, his priorities were upon getting a job and getting married, not seeking treatment for his condition.  He also notes a symptom of cold legs.  The Veteran further states in his VA Form 9 that he has pain after every time he exercises, and he feels this warrants a higher disability rating.  

After a careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating under DC 5316 because the preponderance of the evidence does not demonstrate more than slight disability of the groin muscles for any period on appeal.  In this regard, the Board notes that the July 2012 VA examination documented only occasional fatigue-pain, with normal muscle strength and no functional impact.  To the extent that the Veteran's report of pain after every time he exercises may be characterized as a "consistent complaint" of a cardinal sign or symptom of muscle disability under 38 C.F.R. § 4.56, the Board notes that there is no evidence of lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  See 38 C.F.R. § 4.56(d)(2)(ii).  There is also no evidence of objective findings characteristic of a moderate muscle disability, such as loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or lowered threshold of fatigue.  See 38 C.F.R. § 4.56(d)(2)(iii).  

The Board acknowledges that the criteria of 38 C.F.R. § 4.56 relating to DC 5316 are not stated in the conjunctive, and it is not required that all of the manifestations that are listed for a specific rating be shown.  Even assuming that the Veteran's complaints of pain after every time he exercises is a "consistent complaint" of a cardinal sign or symptom, his overall level of disability does not more nearly approximate the criteria for a compensable moderate disability rating under DC 5316.  See 38 C.F.R. §§ 4.56, 4.73, DC 5136.  Rather, for the reasons explained above, the Board finds that his bilateral groin disability most nearly approximates a slight level of disability, which warrants a noncompensable rating under DC 5316.  

The Board has carefully and sympathetically considered the Veteran's complaints of pain after exercise.  However, these complaints are not sufficient to warrant a compensable evaluation for his bilateral groin strain.  These complaints simply do not equate to a greater disability than that contemplated by the current evaluation.  Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain results in functional loss warranting the assignment of any increased evaluation.  Indeed, the July 2012 VA examination clearly indicated normal muscle strength with no functional impairment.  Thus, the evidence of record does not reflect any findings of functional loss which would warrant a higher evaluation.  

The Board has also considered other potentially applicable DCs in evaluating any disability of the groin muscles or hips. However, there is no indication that the Veteran has favorable ankylosis of the hips (DC 5250), impairment of the femur resulting in slight hip disability (DC 5255), or evidence of a flail joint (DC 5254).  There is also no evidence of limitation of motion to consider compensable ratings under DC 5251 or 5252.  In short, there is no basis to assign a higher rating upon alternate diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are also not appropriate, as the severity of such disability has been relatively stable throughout the appeal.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable initial disability rating for bilateral groin strain for the entire period on appeal.  There is not an approximate balance of evidence and there is no reasonable doubt to be resolved in this case; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Other Considerations

The Board has also considered whether the claim regarding his bilateral groin strain disability should be referred to the Director of VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).  

In making this determination, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the Board finds that the schedular rating criteria are adequate.  The assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's bilateral groin strain disability, particularly his complaints of pain following exercise.  There is no evidence in the claims file of symptomatology that does not comport with the schedular criteria, which contemplate further degree of disability, including decreased muscle function.  Therefore, the diagnostic criteria are adequate, and referral for consideration of extraschedular rating is not necessary.  Id.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, a claim for TDIU has not been expressly raised by the Veteran or reasonably raised by the record.  Moreover, the July 2012 VA examiner noted that the Veteran's disability does not impact his ability to work.  


ORDER

Entitlement to a compensable initial disability rating for bilateral groin strain is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


